Citation Nr: 0739369	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-03 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for asthma.

4.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The appellant was in missing status from December 1943 to 
January 1945, and had recognized guerilla service from 
January 1945 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a VA Regional 
Office (RO) that denied the appellant's claims for service 
connection for pulmonary tuberculosis, emphysema, and asthma, 
and denied his claim for nonservice-connected pension 
benefits.  In July 2007, the appellant testified before the 
Board at a hearing that was held at the RO.


FINDINGS OF FACT

1.  The veteran's pulmonary tuberculosis first manifested 
many years after his separation from service and is unrelated 
to his period of active service or to any incident therein.

2.  The veteran does not have a current diagnosis of 
emphysema.

3.  The veteran does not have a current diagnosis of asthma.

4.  For the purpose of establishing entitlement to VA 
nonservice-connected disability pension, the veteran did not 
serve in the active military, naval, or air service during a 
period of war.




CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis was not incurred in or aggravated 
by the veteran's period of active service. 38 U.S.C.A. §§ 
1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 
3.310 (2007).

2.  Claimed emphysema was not incurred in or aggravated by 
the veteran's period of active service. 38 U.S.C.A. §§ 1131; 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 
(2007).

3.  Claimed asthma was not incurred in or aggravated by the 
veteran's period of active service. 38 U.S.C.A. §§ 1131; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 (2007).

4.  The appellant does not meet the threshold eligibility 
requirements for the receipt nonservice-connected pension 
benefits.  38 U.S.C.A. §§ 101(2), 101(24), 107(a), 1502, 1521 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
pulmonary tuberculosis, will be rebuttably presumed if 
manifested to a compensable degree within three years 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

A.  Pulmonary Tuberculosis

The veteran contends that he is entitled to service 
connection for pulmonary tuberculosis.  The veteran does not, 
however, contend that his pulmonary tuberculosis developed as 
a result of his service.  Rather, he acknowledges that it 
developed many years after his separation from service, in 
1978.

The veteran's service medical records are negative for any 
diagnosis or treatment of pulmonary tuberculosis, or 
complications thereof.  His October 1945 report of 
examination at separation from service did not diagnose 
pulmonary tuberculosis, any complications thereof, or any 
abnormalities of the lungs.

The first post-service clinical record of treatment for 
pulmonary tuberculosis is dated in January 1978.  At that 
time, the veteran was hospitalized for a period of 21 days 
for treatment of pulmonary tuberculosis.  The next clinical 
evidence of treatment for pulmonary tuberculosis is dated in 
August 2002.  At that time, the veteran was determined to 
have far advanced pulmonary tuberculosis.  Subsequent records 
show that the veteran has continued to receive treatment for 
far advanced pulmonary tuberculosis.  None of the veteran's 
treating physicians have opined as to whether the veteran's 
pulmonary tuberculosis was related to his period of active 
service.

The veteran has acknowledged that he did not receive 
treatment for pulmonary tuberculosis until 1978, 
approximately 33 years after separation from service.  The 
veteran is accordingly not entitled to service connection for 
pulmonary tuberculosis on a presumptive basis.  Additionally, 
in view of the lengthy period without treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As 
there is no evidence of any abnormality of the lungs either 
in service or for many years after, the Board finds that a VA 
examination is not required in this case.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, there is no 
probative evidence relating the veteran's pulmonary 
tuberculosis to his period of active service.  Accordingly, 
service connection is not warranted.

In recent statements in support of his claim, and in 
testimony, the veteran has asserted that he is entitled to 
service connection for pulmonary tuberculosis. However, as a 
layperson, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran and 
his friends and family are competent to give evidence about 
current symptoms and what he experienced.  Layno v. Brown, 6 
Vet. App. 465 (1994). Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The weight of the medical evidence demonstrates that the 
veteran's pulmonary tuberculosis began many years after 
service and was not caused by any incident of service.  The 
Board concludes that pulmonary tuberculosis was not incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Emphysema

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In this case, the Board finds no evidence of current 
disability, such that the claim must be denied.  
Specifically, while the veteran reported in June 2005 
testimony before the Board that he developed emphysema in 
approximately 1995, and there are records of treatment for 
pulmonary tuberculosis, there are no records which reflect a 
diagnosis or treatment of emphysema.  Clinical records dated 
in May 2003 show that based upon the veteran's chest X-ray 
results, his physician was considering a diagnosis of 
emphysema.  However, no definitive diagnosis of emphysema was 
rendered.  Absent evidence of a current disability, service 
connection for asthma is not warranted.

Even assuming arguendo that the veteran was diagnosed with 
emphysema, no physician has related that emphysema to his 
service.  Indeed, in June 2005 testimony before the Board, 
the veteran acknowledged that no physician had related his 
breathing problems to his period of service, but instead had 
related his breathing problems to smoking.

The Board has considered the veteran's argument that he is 
entitled to service connection for emphysema.  However, the 
veteran himself acknowledged that his alleged emphysema 
developed only after smoking two packs of cigarettes per day 
for many ears.  Regardless, as a layman, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Asthma

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In this case, the Board finds no evidence of current 
disability, such that the claim must be denied.  
Specifically, while the veteran reported in June 2005 
testimony before the Board that he developed asthma in 
approximately 1995, and there are records of treatment for 
pulmonary tuberculosis, there are no records which reflect a 
diagnosis or treatment of asthma.  Absent evidence of a 
current disability, service connection for asthma is not 
warranted.

The Board has considered the veteran's argument that he is 
entitled to service connection for asthma.  However, the 
veteran himself acknowledged that his alleged asthma 
developed only after smoking two packs of cigarettes per day 
for many ears.  Regardless, as a layman, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998), Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Eligibility for Nonservice-connected Pension Benefits

Veterans are entitled to VA nonservice-connected pension 
benefits if they are permanently and totally disabled from a 
nonservice-connected disability which is not the result of 
willful misconduct, provided that they have the requisite 
service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b) 
(2007).  A veteran meets the necessary service requirements 
if he served in active military, naval, or air service under 
one of the following conditions:  (1) for 90 days or more 
during a period of war; (2) during a period of war and was 
discharged or released from service for a service-connected 
disability; (3) for a period of 90 consecutive days or more 
and such period began or ended during a period of war; or (4) 
for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war.  
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consist 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under § 14 of Public Law No. 190, 
79th Congress (Act of October 6, 1945), is included for VA 
compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period. This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, United States Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for VA compensation benefits, but 
not for VA pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for VA compensation 
benefits, but not for VA pension benefits.  38 C.F.R. § 
3.40(b)-(d).

Title 38 of the United States Code authorizes the VA 
Secretary to prescribe the nature of proof necessary to 
establish entitlement to veterans' benefits.  38 U.S.C.A. § 
501(a)(1) (West 2002).  Under that authority, the Secretary 
has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits 
based on service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  38 C.F.R. § 3.203(a) (requiring service 
department documentation of service where available), § 
3.203(c) (requiring service department verification of 
service where documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on the VA.  38 C.F.R. § 3.203(c); Duro v. Derwinski, 
2 Vet. App. 530 (1992).  

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based upon Philippine service unless a United 
States service department documents or certifies his service.  
Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA nonservice-connected disability pension.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b)-(d).

According to official verification from the United States 
Service Department, the appellant was in missing status from 
December 1943 to January 1945, and had recognized guerilla 
service from January 1945 to October 1945.

In May 2003, the appellant filed a claim for entitlement to a 
VA nonservice-connected disability pension.

In an August 2003 decision, the RO notified the appellant 
that he had recognized guerilla service and that under the 
law his type of service was not qualifying for VA nonservice-
connected disability pension benefits, and that his claim was 
accordingly denied.

Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Because the veteran's 
service does not meet the criteria described, he does not 
meet the basic eligibility requirements for nonservice-
connected pension, and the claim must be denied based upon a 
lack of entitlement under the law.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2003, and November 
2003; and a rating decision in August 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2004 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.



ORDER

Service connection for pulmonary tuberculosis is denied.

Service connection for emphysema is denied.

Service connection for asthma is denied.

Basic eligibility for the receipt of nonservice-connected 
pension benefits is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


